DETAILED ACTION
1.	This office action is a response to amendments submitted on 02/25/2022. Applicant's arguments filed with respect to claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
2. 	Claims 25-40 are presented for examination.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 25-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 33 recite wherein the controller of the HVAC actuator is configured to store a reference course of a motor current, which reference course indicates a course of the motor current, expected when the electric motor of the HVAC actuator moves the actuated mechanical part from a first position to a second position, and comprises a set of reference current values for different actuated positions, within an actuation range from the first position to the second position; and wherein the controller is further configured to detect a malfunctioning actuation of the actuated mechanical part by checking whether a present motor current deviates by more than a set tolerance level from a reference value of the motor current expected at a present actuated position. It is unclear and vague how the system uses said reference course of a motor current stored and relates these reference values to checking whether a present motor current deviates by more than a set tolerance level from a reference value of the motor current. The claims seem to use the actual current value and compare to a tolerance level to determine malfunction, however, it is unclear what the stored reference course of a motor current, and set of reference current values for different actuated positions have to do with the tolerance and the final checking process. It appears there is lack of correlation between those features since they don’t connect to each process for the invention purpose of malfunction determination, leading the claim for confusion and lack of clarity. For purpose of office action, the claim will be interpreted as recognizing a possible malfunction/abnormality when the stored current deviated to a current threshold for different times during open/close position action.
Corrections are required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 25-30 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over UEDA et al. (US 20060093695 A1) in view of AEBERHARD et al. (US 20150176931 A1).
In regards to claims 25 and 33, UEDA shows (Figs. 1-30) an actuator (intended use) and its corresponding method comprising an electric motor (3) for moving an actuated mechanical part (i.e. combination of elements 5-7, 9-11) to an actuated position for adjusting an orifice to regulate position (i.e. rotational movement of the motor 3 is transformed by the toggle mechanism 7 via the timing belt 5 into linear movement, which opens and closes the empty mold tool several times), and 
a controller (i.e. 27/29) connected to the electric motor (3), wherein the controller of the actuator is configured to store a reference course of a motor current (by means of memory 29, see current sample at each time, Fig, 2), which reference course indicates a course of the motor current, expected when the electric motor of the actuator moves the actuated mechanical part (i.e. 5-7, 9-11) from a first position to a second position (i.e. a memory 29r for storing, in a process from a mold tool 10 being open until being closed, the value X(t) of a current flowing in a motor 3 at multiple points in time synchronized to the closing command signal, see abstract, pars. 7, 13, 22-30), and 
comprises a set of reference current values for different actuated, within an actuation range from the first position to the second position positions (i.e. object determining unit 29 for comparing the current threshold Xf(t) and the current value X(t) at each of the points in time to determine whether there is an abnormality according to whether the current value X(t) exceeds the current threshold Xf(t) a predetermined number m of times); and wherein the controller is further configured to detect a malfunctioning actuation of the actuated mechanical part by checking whether a present motor current deviates by more than a set tolerance level from a reference value of the motor current expected at a present actuated position (see abstract, pars. 1-2, 69, 87-89, 95, 115, 122, claims 17-72).
Although UEDA discloses rotational movement of the motor 3 is transformed by the toggle mechanism 7 via the timing belt 5 into linear movement, which opens and closes the empty mold tool several times, which is analogous to the control of linear motor of HVACT to control valve, pipes or the like, and is just a matter of intended use to apply to a HVAC, UEDA does not explicitly discloses an HVAC actuator for adjusting an orifice to regulate the flow of fluids through a pipe or duct in an HVAC system.
However, AEBERHARD discloses a method of controlling opening of a valve (10) in an HVAC system (100). The method includes controlling the opening of the valve, and for adjusting an orifice to regulate the flow of fluids through a pipe or duct in an HVAC system (i.e. valve. Pump for flow, regulate the flow .phi. of a fluid through a heat exchanger of the HVAC system, pars. 48, 64) and a controller connected to the electric motor, wherein the controller of the HVAC actuator is configured to store a reference course of a motor current, which reference course indicates a course of the motor current, expected when the electric motor of the HVAC actuator moves the actuated mechanical part from a first position to a second position (i.e. an electrical motor, for opening and closing the valve 10 and thus controlling the flow through the fluid circuit 101, par. 60).
Thus, given the teaching of AEBERHARD, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the circuit/system of UEDA for the intended use of a HVAC system as taught by AEBERHARD in order to control fluid flow and determine a possible malfunction on the open/close position regulation, consequently improving the system reliability and protection.
In regards to claims 26 and 34, UEDA shows (Figs. 1-30) wherein the controller (27/29) is further configured to detect the malfunctioning actuation of the actuated mechanical part by checking whether the motor current exceeds a current threshold indicative of excessive torque while the actuated mechanical part is being moved to the actuated position (see abstract, pars. 1-3, 69, 87-89, 95, 115, 122, claims 17-72).
In regards to claims 27 and 35, UEDA shows (Figs. 1-30) wherein the controller (27/29) is further configured to detect the malfunctioning actuation of the actuated mechanical part by checking whether the motor current reaches or exceeds a current threshold indicative of an end position when the actuated position is not the said end position (i.e. open/close position related to velocity or position values Y(t) corresponding to each of the points in time; see Figs. 2-14, abstract, pars. 1-3, 69, 87-89, 95, 115, 122, claims 17-72)..
In regards to claims 28 and 36, UEDA shows (Figs. 1-30) wherein the controller (27/29) is further configured to detect the malfunctioning actuation of the actuated mechanical part by checking whether an actuation time for moving the actuated mechanical part from a first actuated position to a second (open to close, or vice versa) actuated position exceeds a time threshold (sampling time) indicative of normal actuation time (see Figs. 2-14, abstract, pars. 1-3, 69, 87-89, 95, 115, 122, claims 17-72).
In regards to claims 29 and 37, UEDA shows (Figs. 1-30) wherein the controller (27/29) is further configured to record (by memory 29) a course of the motor current (see current values on table Fig. 2) while the electric motor moves the actuated mechanical part from a first actuated position to a second actuated position (open/close positions), (see Figs. 2-14, abstract, pars. 1-3, 69, 87-89, 95, 115, 122, claims 17-72).
In regards to claims 30 and 38, UEDA shows (Figs. 1-30), wherein the controller (27/29) is configured to record (by memory 29) the course of the motor current while controlling the electric motor during a calibration phase to move the actuated mechanical part from the first actuated position to the second actuated position (open/close positions), (see Figs. 2-14, abstract, pars. 1-3, 69, 87-89, 95, 115, 122, 147-151, claims 17-72, i.e. preset value N and the current malfunction counter m can be set in advance. However, it is sometimes desirable to adjust the setting of the preset value N and the current malfunction counter m in accordance with local circumstances. This is because the most appropriate preset value N and current malfunction counter m can be changed depending on the type, or the like, of the mold closing mechanism for the injection molding machine, also since the most appropriate offset value is different depending on the mold or the mold closing operation command pattern for molding, the offset amount or the shift amount must be adjusted again when the mold or the mold closing operation command pattern is changed).
Allowable Subject Matter
7.	Claims 31-32 and 39-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed on 02/25/2022 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the new claims.
In response to applicant’s argument regarding claim 25/33 that UEDA fails to disclose A) "...[the] reference course (Tref) indicates a course of the motor current (i), expected when the electric motor (11) of the HVAC actuator (1) moves the actuated mechanical part (2) from afirst position to a second position, and comprises a set of reference current values (Tq) for different actuated positions" and B) "... the controller (10) is further configured to detect a malfunctioning actuation of the actuated mechanical part (2) by checking whether a present motor current deviates by more than a set tolerance level from a reference value of the motor current expected at a present actuated position, the examiner respectfully disagrees.
UEDA clearly shows to store a reference course of a motor current (by means of memory 29, see current sample at each time, see Fig, 2), which reference course indicates a course of the motor current, expected when the electric motor of the actuator moves the actuated mechanical part (i.e. 5-7, 9-11) from a first position to a second position (i.e. a memory 29r for storing, in a process from a mold tool 10 being open until being closed, the value X(t) of a current flowing in a motor 3 at multiple points in time synchronized to the closing command signal, see abstract, pars. 7, 13, 22-30), and comprises a set of reference current values for different actuated, within an actuation range from the first position to the second position positions (i.e. object determining unit 29 for comparing the current threshold Xf(t) and the current value X(t) at each of the points in time to determine whether there is an abnormality according to whether the current value X(t) exceeds the current threshold Xf(t) a predetermined number m of times); and wherein the controller is further configured to detect a malfunctioning actuation of the actuated mechanical part by checking whether a present motor current deviates by more than a set tolerance level from a reference value of the motor current expected at a present actuated position (see abstract, pars. 1-2, 69, 87-89, 95, 115, 122, claims 17-72).
Hence, the examiner believes that the prior arts clearly read on the claims as broadly presented, specially when the claims are subject to rejection under 112(b) for lack of correlation between the claims features as stated above.
The examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-art of each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by the arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846